      Case 5:15-cv-00445-DNH-TWD Document 164-1 Filed 11/20/18 Page 1 of 2



                             UNITED STATES DISTRICT COURT
                            NORTHERN DISTRICT OF NEW YORK

ALONZO GRANT and STEPHANIE GRANT,

                                            Plaintiffs,

vs.
                                                                Civil Action No.:
                                                                5:15-CV-445 (DNH/TWD)
CITY OF SYRACUSE; POLICE OFFICERS DAMON
LOCKETT and PAUL MONTALTO, POLICE OFFICER
BRIAN NOVITSKY, CHIEF OF POLICE FRANK
FOWLER,

                                          Defendants.

                                         DECLARATION

          I, John G. Powers, hereby declare as follows:

          1.     I am the counsel of record to Defendants City of Syracuse, Officer Damon

Lockett, Officer Paul Montalto, Sergeant Brian Novitsky, and Chief of Police Frank Fowler. I

make this Affidavit in support of Defendants’ post-trial motions pursuant to Fed. R. Civ. P. 50(b)

and 59.

          2.     Attached hereto as Exhibit “A” is a true and correct copy of the transcript of the

trial testimony of Alonzo Grant.

          3.     Attached hereto as Exhibit “B” is a true and correct copy of the transcript of the

trial testimony of Stephanie Grant.

          4.     Attached hereto as Exhibit “C” is a true and correct copy of the transcript of the

trial testimony of Dr. Hassan Shukri, M.D., Dr. Theresa Covington, M.D., and Dr. John A.

Charles, M.D.

          5.     Attached hereto as Exhibit “D” is a true and correct copy of the transcript of the

trial testimony of Leonard Brown.


{H3478822.2}                                      1
    Case 5:15-cv-00445-DNH-TWD Document 164-1 Filed 11/20/18 Page 2 of 2



        6.      Attached hereto as Exhibit “E” is a true and correct copy of the transcript of the

trial testimony of Lieutenant John (“Rick”) Brown.

        7.      Attached hereto as Exhibit “F” is a true and correct copy of a letter from Joseph

Lipari to Alonzo Grant, dated October 16, 2014, admitted at trial as Plaintiff’s Exhibit P-12.

        8.      Attached hereto as Exhibit “G” is a true and correct copy of the CRB Annual

Report for 2014, admitted at trial as Plaintiff’s Exhibit P-20.

        9.      Attached hereto as Exhibit “H” is a true and correct copy of local laws pertaining

to the CRB, admitted at trial as Plaintiff’s Exhibit P-102.

        10.     Attached hereto as Exhibit “I” is a true and correct copy of Dr. Covington’s

medical records, admitted at trial as Plaintiff’s Exhibit P-124.

        11.     Attached hereto as Exhibit “J” is a true and correct copy of the New York State

Department of Criminal Justice Services Training Manual, admitted at trial as Defendants’

Exhibit D-40.

        12.     Not all trial transcripts have been prepared as of yet, and, therefore, Defendants’

summary of any evidence or testimony for which transcripts have not yet been prepared are

based on the notes and recollection of defense counsel.

        13.     Plaintiff’s Trial Exhibit P-73 and Defendant’s Trial Exhibit D-28 are videotapes

that Defendants will provide in physical format upon the Court’s request.

        I declare under the penalty of perjury that the foregoing is true and correct.

DATED:          November 20, 2018                             By:     s/ John G. Powers
                                                                      John G. Powers, Esq.




{H3478822.2}                                      2
